Reasons for Allowance
Claims 1-3, 5-10, 12-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the dependent claims above; and specifically does not disclose the following: a second expander configured to expand the refrigerant from the first expander; a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor.

The closest prior art of record, Ogata an apparatus (Fig. 1) comprising a first expander #3 configured to expand a refrigerant ([0019]); a flash tank #61 configured to store refrigerant from the expander ([0022]); a first load #4 configured to use the refrigerant from the flash tank to cool a space proximate the first load (see Fig. 1, [0023]); a first work recovery compressor #5 configured to compress the refrigerant from the first load (Fig. 1, [0016] & [0023]), the first expander configured to drive the work recovery compressor ([0024]); a first compressor #1 configured to compress the refrigerant from the work recovery compressor ([0017]). Although Ogata does not disclose a valve configured to reduce a pressure of the refrigerant received from the first work recovery compressor below a threshold, wherein the first compressor receives the refrigerant from the valve; Ogata clearly discloses a valve #63 configured to reduce a pressure of the refrigerant supplied to the compressor #1 ([0027]). In other words, Ogata discloses the concept of providing a valve to a gas suction line of a compressor to regulate the flow to said compressor. Further, Christensen teaches the provision of a valve (on conduit #25, Fig. 1) between two compression stages #24 and #14. Thus, because Ogata discloses a suction line #6f for providing refrigerant to compressor #1 and because Ogata further discloses the concept of providing a valve to a 

Ogata as modified does not also disclose a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, the first compressor configured to compress the refrigerant from the second load. In the same field of endeavor, Zimmermann teaches a system (Fig. 1) comprising a flash tank #130, a first load #180, and a second load #210 configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space (see Fig. 1, col. 3, L 1-12). In other words, Zimmermann teaches the provision of multiples evaporators downstream of a flash tank, the multiple evaporators operating at different temperatures. Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have further provided the apparatus of Ogata with a second load configured to use the refrigerant from the flash tank to cool a second space proximate the second load to a temperature greater than the first space, in a similar manner as taught by Zimmermann; with the benefit of allowing the system to operate efficiently for cooling spaces requiring different cooling loads; thereby, providing greater thermal comfort said spaces by virtue of preventing overcooling.

Ogata as modified above does not also discloses the aforementioned limitations in the 3rd paragraph hitherto. The provision of a second expander configured to expand the refrigerant from the first expander; a second work recovery compressor configured to compress the refrigerant from the second load, the second expander configured to drive the second work recovery compressor; and a second compressor configured to compress the refrigerant from the second work recovery compressor would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since these structural elements are not merely duplicated parts; but required a specific connection amongst them as well as a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763